DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 7/11/2022.  Claims 1-2, 4, 10 and 13-14 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are maintained.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive..
The declaration under 37 CFR 1.132 filed 7/11/2022 is insufficient to overcome the 35 USC 103 rejection of claim 1 as set forth in the last Office action.  In particular, the declaration attempts to demonstrate a superior effect halloysite nanotubes impart on an electrode’s life characteristics when compared to using VGCF as a linear structure.  However, the rejection of set forth in the last Office action does not make use of VGCF as a linear structure, and instead, it makes use of a ceramic-based linear structure disclosed by Ishida, which was modified by Ding to particularly comprise of halloysite nanotubes.  Moreover, no arguments have been presented as to why an ordinary skilled artisan would not have employed the teachings of Ding to modify the fibrous ceramic particles of Ishida to particularly include halloysite nanotubes.  To reiterate, both Ishida and Ding disclose forming electrodes for lithium secondary batteries and employ fibrous/tubular ceramic particles to enhance ion conductivity in the electrode, where Ding particularly teaches the use of halloysite nanotubes as a well-known ceramic particle for increasing electrical conduction speed and high-rate energy storage capacity by increasing the number of channels for ion conductivity [Ishida – pars. 0105-106; Ding – pars. 0059,0067-70,0073]. Thus, 35 USC 103 rejections of claims 1-2, 4, 10 and 13-14 as set fort in the last Office action are maintained and provided below for convenience.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2002/0006552 A1 – see IDS) in view of Ding (US 2017/0054148 A1).
	Regarding Claim 1, Ishida discloses an electrode (e.g., negative electrode and/or positive electrode) for an all solid-state battery (lithium polymer secondary battery) [pars. 0044-56,0070,0086-94,0105-106], comprising:
an electrode current collector (negative electrode current collector 5 and/or positive electrode current collector 4,9); and
an electrode active material layer (polymer electrolyte compound negative electrode 6,  polymer electrolyte compound positive electrode 3,8) formed on at least one surface of the electrode current collector,
wherein the electrode active material layer comprises
electrode active material particles (e.g., graphite powder for the negative electrode, LiCoO2 for the positive electrode),
a solid electrolyte (i.e., cured polymer electrolyte) coated on at least part of a surface of the electrode active material particles to connect the electrode active material particles to each other, and
a linear structure (fibrous ceramic particles having nanotubular dimensions, i.e., being 10 microns or less in size) distributed between the electrode active material particles.
	Ishida fails to teach: (1) wherein the linear structure comprises halloysite nanotube; (2) wherein microporous channels are formed between the electrode active material particles and the linear structures; (3) wherein the linear structure is 1 μm to 100 μm in length; and (4) wherein the linear structure has an aspect ratio of 3 or more.  
	Pertaining (1), Ishida teaches the fibrous ceramic particles enhance ion conductivity in the electrode [par. 0106].  Ding, from the same field of endeavor, discloses halloysite nanotubes comprised by electrodes, wherein the halloysite nanotubes are known for increasing electrical conduction speed and high-rate energy storage capacity by increasing the number of channels for ion conduction [Ding – par. 0059,0067-70,0073].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Ding to modify the fibrous ceramic particles of Ishida, wherein the linear structure comprises halloysite nanotube, as an obvious fibrous ceramic particle known in the art, in order to enhance ion and electrical conductivity of the electrode.  
	Pertaining (3), , Ishida discloses that the ceramic particles may have a particle size of 1, 10 or 20 μm in granular form, and the ceramic particles may be provided in fibrous form to have a wide specific surface area and yield the same effects as in granular form – that is, the electrode capacity is enhanced particularly in high rate discharge conditions [pars. 0040,0105-106].  Since the diameter of a granular particle is its longest dimension in span, an ordinary skilled artisan would readily appreciate that the fibrous form of the ceramic particle would be provided so as to have a length of 1, 10 or 20 μm, which falls within the claimed range.
	Alternatively, the teachings of Ishida establish the dimensions, in particular, the length, of the fibrous ceramic particle as a result-effective variable that may be optimized to obtain desired electrode capacity particularly in high rate discharge conditions.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would be motivated to optimize the dimensions of fibrous ceramic particles, and in particular, the length of the fibrous ceramic particles to be between 1 and 100 μm, in order to obtain an electrode having enhanced capacity particularly in high rate conditions, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)]. 
	Pertaining (4), Ding discloses wherein the linear structure has an average length of about 0.5 to 3.0 μm and an average diameter of 50 nm to 150 nm [Ding – pars. 0069-70], such that the aspect ratio of the linear structure is about 3.33 to 60, the average length and the aspect ratio of the linear structure overlapping the claimed ranges, respectively.  Since both Ishida and Ding recognize that the linear structure enhances at least the ion conductivity in the electrode, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the linear structure of Ishida to have an aspect ratio of 3.33 to 60 in order to provide the electrode with enhanced ion conductivity, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
	Pertaining (2), the disclosure of the instant application teaches that the linear structure may come in various forms including rod, whisker, wire, fiber and tube, and when the linear structure has a length of between 1 μm to 100 μm, micropores are formed well between the electrode active material particles and the linear structure such that gas produced during charging and discharging can be easily discharged out of the electrode through the formed micropores [PgPublication – pars. 0033-34].  Since it is established that modified Ishida renders obvious the length of the ceramic particles/linear structure, as claimed, an ordinary skilled artisan would readily appreciate that the electrode of Ishida contains microporous channels formed between the electrode active material particles and the linear structure.
	Regarding Claim 2, Ishida discloses wherein the electrode active material layer further comprises a conductive material (e.g., acetylene black) that is distributed on the surface of the (positive) electrode active material particles and on a surface of the solid electrolyte [par. 0055].
	 Regarding Claim 4, Ishida discloses wherein the solid electrolyte comprises at least one selected from the group consisting of a polymer solid electrolyte and a polymer gel electrolyte [pars. 0007,0028,0034].
	Regarding Claim 10, Ishida discloses an all solid-state battery, comprising: a positive electrode;
a negative electrode; and a solid electrolyte layer 2,7 interposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode is the electrode according to claim 1 [pars. 0034,0045; Figs. 1-2].
	Regarding Claim 13, modified Ishida discloses wherein the linear structure is 10 μm or 20 μm long [Ishida – pars. 0040,0105-106].
	Regarding Claim 14, modified Ishida to disclose wherein the linear structure has a diameter of 50 nm to 150 nm [Ding – pars. 0069-70] {see rejection of claim 1 above}.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724